           Case 1:19-cv-03888-ALC Document 65 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                    9/30/20
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
   KEYSTONE FOODS HOLDINGS LIMITED                                :
                                                                  :
                                                       Plaintiff, :
                     -against-                                    :   1:19-cv-03888 (ALC)
                                                                  :
                                                                  :        ORDER
                                                                  :
                                                                  :
   TYSON FOODS, INC.,                                             :
                                                   Defendant. :
                                                                  :
                                                                  :
                                                                  :
                                                                  :
------------------------------------------------------------x     :
ANDREW L. CARTER, JR., United States District Judge:

        Plaintiff Beef Holdings requests leave to file under seal an excerpt of the Disclosure

Schedule to the Share Purchase Agreement negotiated between it and Defendant Tyson Foods,

Inc. For the reasons that follow, this request is DENIED.

                                            LEGAL STANDARD

        There is a “common law right of public access to judicial documents [that] is firmly

rooted in our nation’s history.” Lugosch v. Pyramid Co. of Onondanga, 435 F.3d 110, 119 (2d

Cir. 2006) (citing United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995) (“Amodeo I”). A

judicial document is a filing “relevant to the performance of the judicial function and useful in

the judicial process.” Amodeo I, 44 F.3d at 145.

         In evaluating a motion seal a judicial document, a court must determine what weight to

afford the presumption, which “is a function of (1) ‘the role of the material at issue in the

exercise of Article III judicial power’ and (2) ‘the resultant value of such information to those

monitoring the federal courts,’ balanced against ‘competing considerations’ such as ‘the privacy
         Case 1:19-cv-03888-ALC Document 65 Filed 09/30/20 Page 2 of 2




interests of those resisting disclosure.’” Bernstein v. Bernstein Litowitz Berger & Grossman LLP,

814 F.3d 132, 142 (2d Cir. 2016) (quoting Lugosch, 435 F.3d at 119–20).

       “The party seeking to place the judicial documents under seal bears the burden of

overcoming the presumption of public access.” Rogers v. Henry, No. 16-cv-05271, 2017 WL

5495805, at *5 (E.D.N.Y. Sept. 12, 2017) (collecting cases).

                                          DISCUSSION

       The document Beef Holdings seeks to file under seal is related to Defendant Tyson’s

motion to compel arbitration and dismiss several counts of Beef Holdings’ Complaint. The

motion arises under a dispute regarding the purchase of Beef Holdings by Tyson.

       Beef Holdings states that it does not have an interest in the confidentiality of the

Disclosure Schedule excerpt. (ECF No. 58 at 3). However, it notes that Tyson may object to

public filing as the excerpt contains some confidential business information regarding Beef

Holdings/Keystone. (Id.)

       Tyson did not respond to Beef Holdings’ request and Beef Holdings did not satisfy its

required burden to obtain sealing as it provided little to no information about why the

document’s contents demand confidentiality.

                                         CONCLUSION

       The motion to file under seal is DENIED. Beef Holdings should file this document on the

docket by October 2, 2020. This resolves Dkt 57.



SO ORDERED.
        September 30, 2020
Dated: ____________                        __________________________________________
    New York, New York                             ANDREW L. CARTER, JR.
                                                    United States District Judge
